TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 17, 2015



                                    NO. 03-15-00107-CV


                     Suzanna Eckchum a/k/a Susan Eckhert, Appellant

                                              v.

               The State of Texas for the Protection of Hal Ketchum, Appellee




    APPEAL FROM COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
DISMISSED ON MOTION FOR REHEARING -- OPINION BY CHIEF JUSTICE ROSE


This is an appeal from the order signed by the trial court on January 22, 2015. Having reviewed

the record, the Court agrees that this appeal should be consolidated into cause number 03-15-

00270-CV. The Court further agrees that no costs should be assessed on consolidation. We

therefore order that appellant’s motion for rehearing on costs assessed on consolidation is

granted; that the opinion and judgment dated May 21, 2015, are withdrawn; and consolidate

these causes, transfer all the records and filings in this cause number to 03-15-00270-CV, and

dismiss cause number 03-15-00107-CV. Because appellant is indigent and unable to pay costs,

no adjudication of costs is made.